Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                        Chapter you are filing under:
                                                                                 Chapter 7

                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     David                                                            Kirsten
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        M                                                                S
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Mullins                                                          Mullins
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-8963                                                      xxx-xx-1728
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
                    Case 20-12377-TWD                  Doc 1         Filed 09/15/20          Ent. 09/15/20 11:09:47                   Pg. 1 of 14
Debtor 1   David M Mullins
Debtor 2   Kirsten S Mullins                                                                           Case number (if known)




                                 About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                      I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                                Business name(s)
     doing business as names

                                 EIN                                                             EIN




5.   Where you live                                                                              If Debtor 2 lives at a different address:

                                 21809 39th Drive SE
                                 Bothell, WA 98021
                                 Number, Street, City, State & ZIP Code                          Number, Street, City, State & ZIP Code

                                 Snohomish
                                 County                                                          County

                                 If your mailing address is different from the one               If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any       in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                         mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code                Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                      Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,              Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any                 have lived in this district longer than in any other
                                       other district.                                                  district.

                                       I have another reason.                                           I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                                 Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 2
                Case 20-12377-TWD                   Doc 1        Filed 09/15/20              Ent. 09/15/20 11:09:47               Pg. 2 of 14
Debtor 1    David M Mullins
Debtor 2    Kirsten S Mullins                                                                             Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                Chapter 7

                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                Case 20-12377-TWD                    Doc 1         Filed 09/15/20            Ent. 09/15/20 11:09:47                 Pg. 3 of 14
Debtor 1    David M Mullins
Debtor 2    Kirsten S Mullins                                                                              Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11                   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).               No.
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
                 Case 20-12377-TWD                   Doc 1         Filed 09/15/20           Ent. 09/15/20 11:09:47                  Pg. 4 of 14
Debtor 1    David M Mullins
Debtor 2    Kirsten S Mullins                                                                              Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                               You must check one:
    you have received a                  I received a briefing from an approved credit                     I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a                  this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                        completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment                  Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.                 any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                     I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                    counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have                 this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                      of completion.
     file.
                                         Within 14 days after you file this bankruptcy                     Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and             MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                             any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                      I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                         from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                      those services during the 7 days after I made my
                                         days after I made my request, and exigent                         request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                     temporary waiver of the requirement.
                                         of the requirement.
                                                                                                           To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                       attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining                   to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why                 before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for                 circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                   Your case may be dismissed if the court is dissatisfied
                                                                                                           with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                        filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                         If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must             receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.           file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                     copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you                 not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                           Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                           cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                     I am not required to receive a briefing about credit
                                         credit counseling because of:                                     counseling because of:

                                               Incapacity.                                                      Incapacity.
                                               I have a mental illness or a mental deficiency                   I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                          makes me incapable of realizing or making rational
                                               making rational decisions about finances.                        decisions about finances.

                                               Disability.                                                      Disability.
                                               My physical disability causes me to be                           My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,                   participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I                  through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                       do so.

                                               Active duty.                                                     Active duty.
                                               I am currently on active military duty in a                      I am currently on active military duty in a military
                                               military combat zone.                                            combat zone.
                                         If you believe you are not required to receive a                  If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a                 about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.               of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 5
                 Case 20-12377-TWD                     Doc 1        Filed 09/15/20                 Ent. 09/15/20 11:09:47            Pg. 5 of 14
Debtor 1    David M Mullins
Debtor 2    Kirsten S Mullins                                                                             Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ David M Mullins                                               /s/ Kirsten S Mullins
                                 David M Mullins                                                   Kirsten S Mullins
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     September 15, 2020                                Executed on     September 15, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
                Case 20-12377-TWD                    Doc 1       Filed 09/15/20              Ent. 09/15/20 11:09:47                   Pg. 6 of 14
Debtor 1   David M Mullins
Debtor 2   Kirsten S Mullins                                                                              Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Thomas D. Neeleman                                             Date         September 15, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Thomas D. Neeleman 33980
                                Printed name

                                Neeleman Law Group, P.C.
                                Firm name

                                1904 Wetmore Ave., Suite 200
                                Everett, WA 98201
                                Number, Street, City, State & ZIP Code

                                Contact phone     (425) 212-4800                             Email address         courtmail@expresslaw.com
                                33980 WA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                Case 20-12377-TWD                      Doc 1             Filed 09/15/20   Ent. 09/15/20 11:09:47                   Pg. 7 of 14
 Fill in this information to identify your case:

 Debtor 1                     David M Mullins
                              First Name                    Middle Name                     Last Name

 Debtor 2                     Kirsten S Mullins
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF WASHINGTON

 Case number
 (if known)                                                                                                                                          Check if this is an
                                                                                                                                                     amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                                 Unsecured claim
 1                                                                   What is the nature of the claim?              Automobile                    $ $5,905.00
              AlaskaUSA FCU
              Attn: Bankruptcy                                       As of the date you file, the claim is: Check all that apply
              Po Box 196613                                                  Contingent
              Anchorage, AK 99519                                            Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                 $ $5,905.00
                                                                                    Value of security:                               - $ $0.00
              Contact phone                                                         Unsecured claim                                    $ $5,905.00


 2                                                                   What is the nature of the claim?              Credit Card                   $ $7,326.00
              Amex
              Correspondence/Bankruptcy                              As of the date you file, the claim is: Check all that apply
              Po Box 981540                                                  Contingent
              El Paso, TX 79998                                              Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                               Page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                  Case 20-12377-TWD                        Doc 1           Filed 09/15/20               Ent. 09/15/20 11:09:47                 Pg. 8 of 14
 Debtor 1          David M Mullins
 Debtor 2          Kirsten S Mullins                                                                Case number (if known)

            Contact phone                                                           Unsecured claim                                    $


 3                                                                   What is the nature of the claim?              Credit Card                 $ $7,326.00
            Amex
            Correspondence/Bankruptcy                                As of the date you file, the claim is: Check all that apply
            Po Box 981540                                                    Contingent
            El Paso, TX 79998                                                Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Credit Card                 $ $13,517.00
            Bank of America
            4909 Savarese Circle                                     As of the date you file, the claim is: Check all that apply
            Fl1-908-01-50                                                    Contingent
            Tampa, FL 33634                                                  Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Promissory Note             $ $154,000.00
            CC & Carrys, LLC
            c/o Socius Law Group, PLLC                               As of the date you file, the claim is: Check all that apply
            Two Union Square                                                 Contingent
            601 Union Street, Suite 4950                                     Unliquidated
            Seattle, WA 98101-3951                                           Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?              Credit Card                 $ $4,665.00
            Chase Card Services
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 15298                                                     Contingent
            Wilmington, DE 19850                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                        Page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy




                Case 20-12377-TWD                          Doc 1           Filed 09/15/20              Ent. 09/15/20 11:09:47                  Pg. 9 of 14
 Debtor 1          David M Mullins
 Debtor 2          Kirsten S Mullins                                                                Case number (if known)


                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Credit Card                  $ $9,683.00
            Citibank
            Citicorp Credit Srvs/Centralized                         As of the date you file, the claim is: Check all that apply
            Bk dept                                                          Contingent
            Po Box 790034                                                    Unliquidated
            St Louis, MO 63179                                               Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Promissory Note              $ $154,000.00
            GAC Enterprises, LLC
            c/o Socius Law Group, PLLC                               As of the date you file, the claim is: Check all that apply
            Two Union Square                                                 Contingent
            601 Union Street, Suite 4950                                     Unliquidated
            Seattle, WA 98101-3951                                           Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?              Real Estate Mortgage         $ $439,253.00
            Select Portfolio Servicing, Inc
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            Po Box 65250                                                     Contingent
            Salt Lake City, UT 84165                                         Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $439,253.00
                                                                                    Value of security:                               - $ $0.00
            Contact phone                                                           Unsecured claim                                    $ $439,253.00


 10                                                                  What is the nature of the claim?              Credit Line Secured          $ $114,322.00



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




              Case 20-12377-TWD                          Doc 1            Filed 09/15/20              Ent. 09/15/20 11:09:47                   Pg. 10 of 14
 Debtor 1          David M Mullins
 Debtor 2          Kirsten S Mullins                                                                Case number (if known)

            Third Federal S&l Ass
                                                                     As of the date you file, the claim is: Check all that apply
                                                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                 $ $114,322.00
                                                                                    Value of security:                               - $ $0.00
            Contact phone                                                           Unsecured claim                                    $ $114,322.00


 11                                                                  What is the nature of the claim?              Credit Card                  $ $8,836.00
            Wells Fargo Bank NA
            Attn: Bankruptcy                                         As of the date you file, the claim is: Check all that apply
            1 Home Campus Mac X2303-01a                                      Contingent
            Des Moines, IA 50328                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ David M Mullins                                                              X   /s/ Kirsten S Mullins
       David M Mullins                                                                      Kirsten S Mullins
       Signature of Debtor 1                                                                Signature of Debtor 2


       Date      September 15, 2020                                                         Date     September 15, 2020




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




              Case 20-12377-TWD                          Doc 1            Filed 09/15/20              Ent. 09/15/20 11:09:47                   Pg. 11 of 14
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        ALASKAUSA FCU
                        ATTN: BANKRUPTCY
                        PO BOX 196613
                        ANCHORAGE, AK 99519


                        AMEX
                        CORRESPONDENCE/BANKRUPTCY
                        PO BOX 981540
                        EL PASO, TX 79998


                        AMEX/BANKRUPTCY
                        CORRESPONDENCE/BANKRUPTCY
                        PO BOX 981540
                        EL PASO, TX 79998


                        AT&T UNIVERSAL CITI CARD
                        ATTN: BANKRUPTCY
                        PO BOX 790034
                        ST LOUIS, MO 63179


                        BANK OF AMERICA
                        4909 SAVARESE CIRCLE
                        FL1-908-01-50
                        TAMPA, FL 33634


                        BANK OF AMERICA
                        ATTN: BANKRUPTCY
                        4909 SAVARESE CIRCLE
                        TAMPA, FL 33634


                        BARCLAYS BANK DELAWARE
                        ATTN: BANKRUPTCY
                        PO BOX 8801
                        WILMINGTON, DE 19899


                        CC & CARRYS, LLC
                        C/O SOCIUS LAW GROUP, PLLC
                        TWO UNION SQUARE
                        601 UNION STREET, SUITE 4950
                        SEATTLE, WA 98101-3951


                        CHASE CARD SERVICES
                        ATTN: BANKRUPTCY
                        PO BOX 15298
                        WILMINGTON, DE 19850




    Case 20-12377-TWD   Doc 1   Filed 09/15/20   Ent. 09/15/20 11:09:47   Pg. 12 of 14
                    CHEVY CHASE FEDERAL SAVINGS BANK
                    CAPITAL ONE/ATTN:BANKRUPTCY
                    PO BOX 30285
                    SALT LAKE CITY, UT 84130


                    CITIBANK
                    CITICORP CREDIT SRVS/CENTRALIZED BK DEPT
                    PO BOX 790034
                    ST LOUIS, MO 63179


                    CITIBANK/THE HOME DEPOT
                    CITICORP CREDIT SRVS/CENTRALIZED BK DEPT
                    PO BOX 790034
                    ST LOUIS, MO 63179


                    FIFTH THIRD BANK
                    ATTN: BANKRUPTCY
                    MAILDROP RCSB3E 1830 E PARIS AVE SE
                    GRAND RAPIDS, MI 49546


                    GAC ENTERPRISES, LLC
                    C/O SOCIUS LAW GROUP, PLLC
                    TWO UNION SQUARE
                    601 UNION STREET, SUITE 4950
                    SEATTLE, WA 98101-3951


                    GREEN LAKE VILLAGE
                    424 NE 71ST STREET
                    SEATTLE, WA 98115


                    IRS
                    CENTRALIZED INSOLVENCY
                    P.O. BOX 7346
                    PHILADELPHIA, PA 19101-7346


                    PNC BANK
                    ATTN: BANKRUPTCY
                    PO BOX 94982: MAILSTOP BR-YB58-01-5
                    CLEVELAND, OH 44101


                    SBA #1



                    SBA #2




Case 20-12377-TWD   Doc 1    Filed 09/15/20   Ent. 09/15/20 11:09:47   Pg. 13 of 14
                    SELECT PORTFOLIO SERVICING, INC
                    ATTN: BANKRUPTCY
                    PO BOX 65250
                    SALT LAKE CITY, UT 84165


                    THIRD FEDERAL S&L ASS



                    UNIVERSITY VILLAGE
                    4609 VILLAGE COURT NE
                    SEATTLE, WA 98105


                    WA DEPARTMENT OF REVENUE
                    2101 4TH AVE, STE 1400
                    SEATTLE, WA 98121


                    WA DEPT OF L & I
                    PO BOX 44000
                    OLYMPIA, WA 98504-4000


                    WA EMPLOYMENT SECURITY DEPT
                    PO BOX 34949
                    SEATTLE, WA 98124-1949


                    WELLS FARGO BANK NA
                    ATTN: BANKRUPTCY
                    1 HOME CAMPUS MAC X2303-01A
                    DES MOINES, IA 50328




Case 20-12377-TWD   Doc 1   Filed 09/15/20   Ent. 09/15/20 11:09:47   Pg. 14 of 14
